DETAILED ACTION
This is a first action on the merits. Claims 1-3 are pending. Claims dated 12/31/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 and 08/06/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. 
Claim 3 replaces the limitation “a first drive controllers configured to generate a drive signal…” (Claim 1 line 8) into “circuitry configured to generate a drive signal…” (Claim 3 line 13). Besides substituting the term “circuitry” in lieu of “first drive controllers”, all other limitations in claim 3 remain the same as claim 1.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 1 is objected to because of the following informality: in line 10 the comma at the end of the limitation “…drive signal to the driver”
Claim 1 states “each of the first units” (line 4) include:
 “a control law” (singular as stated in line 9)…,“the control laws” (plural as stated in line 12).
Examiner suggests replacing the comma with a semicolon. Appropriate correction is required.

Claim 3 is objected to because of the following informality: in line 11 the comma at the end of the limitation “…drive signal to the driver”
Claim 3 states “each of the first units” (line 4) include:
 “a control law” (singular as stated in line 10)…,“the control laws” (plural as stated in line 12).
Examiner suggests replacing the comma with a semicolon. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nonami et al. (US 20200103922 A1), in view Senkel et al. (US 20150012154 A1) and herein after will be referred to as Nonami and Senkel respectively.

Regarding claim 1, Nonami teaches an aircraft comprising (Fig. 1 multirotor helicopter 1)
a plurality of first units disposed at positions that are different from each other in planar view each of the first units including (Fig. 1 rotor parts R1-R6): 
a first sensor configured to detect a flying state of the aircraft (Fig. 28 various sensors 110 that are linked to each rotor part; [0147] a sensor part 110 including various sensors such as a GPS (Global Positioning System) sensor, an attitude sensor, an altitude sensor, an azimuth sensor and the like,); 
In Nonami, Examiner interprets that altitude sensors are configured to detect “a flying state of the aircraft”. This interpretation is consistent with applicant’s specification in pg.6 ln.16-17: “Non-limiting examples of the flying state may include an orientation of movement, a speed of movement, and an attitude.”
Nonami does not explicitly teach that each of the first units has a first sensor (only teaches a single attitude sensor, and not more than one altitude sensor).
However, Senkel teaches each of the first units has a first sensor (Fig. 7 attitude sensor 1 8aa connected to BLDC motor 1…attitude sensor n 8an connected to BLDC motor m)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonami to incorporate Senkel to include a first sensor (in this case an attitude sensor) for each of the first units, because doing so allows obtaining attitude measurements even in the case where one attitude sensor fails.
Nonami further teaches:
a rotary wing configured to provide the aircraft with lift, thrust, or both ([0070] As illustrated in FIG. 1, the small-sized helicopter 1 as a multirotor helicopter includes six rotor parts R1 to R6 as driving parts having a motor and a rotor (propeller, rotary wing)); 
a driver configured to drive the rotary wing ([0071] Moreover, the control unit 20 has a motor driver for driving each motor of the rotor parts R1 to R6…); 
and a first drive controller configured to generate a drive signal of the rotary wing ([0086] The control-amount distributor 22 generates a PWM signal…; [0147] speed controllers (ESC: Electric Speed Controller) ESC1 to ESC6 for converting the pulse signal generated by the control signal generation circuit 104 to driving electric currents to the motors M1 to M6)
In Nonami, Examiner corresponds the 6 speed controllers ESC1-ESC6 as the 6 first drive controllers for each of the rotors R1-R6 respectively.
on a basis of a flying route of the aircraft and a control law that is based on the flying state detected by the first sensor (Fig. 22-25 reference flight route and response flight route; [0148] the flight of the unmanned aircraft 101 is controlled by determining an electric current position, a speed and the like of the unmanned aircraft 101 by information obtained from the various sensors of the sensor part 110, by calculating the control command value relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle by the main operation circuit 103 a by comparing them with target values of the flight plan path…), 
and output the drive signal to the driver ([0086] The control-amount distributor 22 generates a PWM signal…and supplies it to the six motors through the motor drivers; [0147] ESC1-6 converts PWM signal into electric currents), 
the control laws of the respective first drive controllers being equal to each other between the first units (Fig. 4 the same control information and sensor information – control part 21 – is sent to the control amount distributer 22 and to each/all of the motor controllers; see Examiner Note), 
Examiner Note: Examiner has broadly interpreted above limitation as the same control information being sent to all first units. 
the first drive controllers each being configured to generate the drive signals that correspond to all of the first units (Fig. 28 ESC1-6 are configured to generate drive signals to all rotor parts R1-R6), 
the drivers each being configured to drive the corresponding rotary wing on a basis of corresponding one of the drive signals that correspond to all of the first units and that are generated by the first drive controllers ([0071] The control unit 20 has a microcomputer board…The microcomputer board…transmits a control command value to six motor drivers so as to change the numbers of rotations of the rotors)
Examiner understands that in Nonami, each of the 6 rotary wings shown in Fig. 1 R1-R6 are driven by each of the six motor drivers mentioned in [0071] respectively.

Regarding claim 2, Nonami, as modified (see rejection of claim 1) teaches the aircraft according to claim 1.
Nonami further teaches: further comprising a second unit that includes (Fig. 4 control part 21 is in communication with the motor controllers ESC1-6; [0084] a control part 21 realized by the control unit 20, a control-amount distributor 22, an AD conversion part 23, an identification model output calculation part 24, and a fault detection part 25):
In Nonami, Examiner corresponds the control part 21 as the second unit. 
a second sensor configured to detect the flying state of the aircraft ([0147] a sensor part 110 including various sensors such as a GPS (Global Positioning System) sensor, an attitude sensor, an altitude sensor, an azimuth sensor and the like); and 
a second drive controller configured to generate the drive signals of the respective rotary wings
([0086] The control-amount distributor 22 generates a PWM signal…and supplies it to the six motors through the motor drivers)
In Nonami, Examiner corresponds the control-amount distributer 22 as the second drive controller.
on a basis of the flying route of the aircraft and a control law that is based on the flying state detected by the second sensor (Fig. 22-25 reference flight route and response flight route; [0148] the flight of the unmanned aircraft 101 is controlled by determining an electric current position, a speed and the like of the unmanned aircraft 101 by information obtained from the various sensors of the sensor part 110, by calculating the control command value relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle by the main operation circuit 103 a by comparing them with target values of the flight plan path…), 
and output the drive signals to the respective drivers of the first units [0086] The control-amount
distributor 22 generates a PWM signal…and supplies it to the six motors through the motor drivers; [0147] PWM signal is sent to ESC1-6 to be converted into electric currents to motors M1-M6), 
wherein the control law of the second drive controller is equal to the control laws of the first drive controllers of the respective first units (Fig. 4 the same control information and sensor information – control part 21 – is sent to the control amount distributer 22 and to each/all of the motor controllers).  

Regarding claim 3, Nonami teaches an aircraft comprising (Fig. 1 multirotor helicopter 1)
a plurality of first units disposed at positions that are different from each other in planar view, each of the first units including (Fig. 1 rotor parts R1-R6): 
a first sensor configured to detect a flying state of the aircraft (Fig. 28 various sensors 110 that are linked to each rotor part; [0147] a sensor part 110 including various sensors such as a GPS (Global Positioning System) sensor, an attitude sensor, an altitude sensor, an azimuth sensor and the like,); 
In Nonami, Examiner interprets that altitude sensors are configured to detect “a flying state of the aircraft”. This interpretation is consistent with applicant’s specification in pg.6 ln.16-17: “Non-limiting examples of the flying state may include an orientation of movement, a speed of movement, and an attitude.”
Nonami does not explicitly teach that each of the first units has a first sensor (only teaches a single attitude sensor, and not more than one altitude sensor).
However, Senkel teaches each of the first units has a first sensor (Fig. 7 attitude sensor 1 8aa connected to BLDC motor 1…attitude sensor n 8an connected to BLDC motor m)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonami to incorporate Senkel to include a first sensor (in this case an attitude sensor) for each of the first units, because doing so allows obtaining attitude measurements even in the case where one attitude sensor fails.
Nonami further teaches:
a rotary wing configured to provide the aircraft with lift, thrust, or both ([0070] As illustrated in FIG. 1, the small-sized helicopter 1 as a multirotor helicopter includes six rotor parts R1 to R6 as driving parts having a motor and a rotor (propeller, rotary wing)); 
a driver configured to drive the rotary wing ([0071] Moreover, the control unit 20 has a motor driver for driving each motor of the rotor parts R1 to R6…); 
and circuitry configured to generate a drive signal of the rotary wing ([0149] (rotary wing) control signal generation circuit 104; [0086] The control-amount distributor 22 generates a PWM signal…; [0147] speed controllers (ESC: Electric Speed Controller) ESC1 to ESC6 for converting the pulse signal generated by the control signal generation circuit 104 to driving electric currents to the motors M1 to M6)
on a basis of a flying route of the aircraft and a control law that is based on the flying state detected by the first sensor (Fig. 22-25 reference flight route and response flight route; [0148] the flight of the unmanned aircraft 101 is controlled by determining an electric current position, a speed and the like of the unmanned aircraft 101 by information obtained from the various sensors of the sensor part 110, by calculating the control command value relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle by the main operation circuit 103 a by comparing them with target values of the flight plan path…), 
and output the drive signal to the driver ([0086] The control-amount distributor 22 generates a PWM signal…and supplies it to the six motors through the motor drivers; [0147] ESC1-6 converts PWM signal into electric currents), 
the control laws of the respective circuitries being equal to each other between the first units (Fig. 4 the same control information and sensor information – control part 21 – is sent to the control amount distributer 22 and to each/all of the motor controllers; see Examiner Note), 
Examiner Note: Examiner has broadly interpreted above limitation as the same control information being sent to all first units.  
the circuitries each being configured to generate the drive signals that correspond to all of the first units (Fig. 28 ESC1-6 are configured to generate drive signals to all rotor parts R1-R6), 
the drivers each being configured to drive the corresponding rotary wing on a basis of corresponding one of the drive signals that correspond to all of the first units and that are generated by the circuitries ([0071] The control unit 20 has a microcomputer board…The microcomputer board…transmits a control command value to six motor drivers so as to change the numbers of rotations of the rotors)
Examiner understands that in Nonami, each of the 6 rotary wings shown in Fig. 1 R1-R6 are driven by each of the six motor drivers mentioned in [0071] respectively.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10845825: Yu discloses flight control methods using a control law and sensors to control rotors on an aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661